Title: From Alexander Hamilton to James McHenry, 12 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
Trenton October 12. 1799

It is now time to contemplate the distribution of the Troops of the UStates into Divisions and Brigades. The arrangement which appears to me expedient for the present is this—“That the four old Regiments shall form One Division and two Brigades the twelve new ones Two Divisions and four Brigades.”
The very great sphere of action to which the former are destined, including important and complicated objects, appears to me to render it expedient that not more than two Regiments shall constitute a Brigade. But the latter ’till there should be actual service, when the system supposes that the number of each Regiment would be increased, may for the mere purposes of discipline and arrangement, be conveniently formed three to a Brigade. The disposition for Winter Quarters accords with this idea.
Correspondent Officers should be appointed; who are principally Generals Quarter Masters and Inspectors.
The latter are of the competency of the Inspector General who will proceed without delay to make the appointments.
If the non appointment of the Quarter Master General provided for by the Act of the 3d. of March last for the better organising of the Army or the absence of the former Quarter Master General be an impediment to the regular course of constituting a Deputy Quarter Master General to each Military District and Division and Brigade Quarter a substitute must be adopted.
Usage, founded on necessity in similar cases, would authorise each Commanding General to designate persons provisionly to perform the duties. But he cannot annex the extra compensation and without this or the expectation of it the business would labour.
I request your Interposition. I deem essential the immediate appointment within my command of a Deputy Quarter Master General and one Division and two Brigade Quarter Masters and I will observe incidentaly that the same thing must be requisite within the Command of General Pinckney.

As to Generals, The President must decide. With the Western Army there is no Major General and only one Brigadier. Two Brigadiers were appointed for the Additional Army, but no more than one is understood to have accepted. I am anxious that the deficiency should be supplied. The discipline of the Troops ought to be accelerated. It must suffer more or less as often as one organ is transferred from its proper situation to another.
I entreat a prompt decision on the subject of Quarter Masters.
With great respect   I have the honor to be Sir   Yr. Obed ser
PS I beg to remind you of the appointment of ⟨a⟩ Major for the 12th. Regt.

James Mc.Henry Esq
